Citation Nr: 0627541	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-30 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from February 1972 to 
February 1978, and thereafter he served in the United States 
Army Reserves until June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Montgomery, Alabama.


FINDING OF FACT

Any current right knee disability is not related to a disease 
or injury in service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 
1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  A May 2002 letter informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board notes that this 
letter was sent to the appellant prior to the January 2003 
rating decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The May 2002 letter advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
May 2002 letter essentially notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession.  An April 2004 letter provided additional notice 
regarding submitting any relevant evidence in he appellant's 
possession.  Therefore, the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  An April 2006 letter was sent to the veteran 
providing such notice.

Thus, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

B. Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The veteran's service medical records 
are on file, and the veteran was given an opportunity to 
submit any further VA or private medical evidence in support 
of his claim.  The RO obtained private treatment records from 
Drs. NV and MR, and Anniston Orthopedics as requested by the 
veteran.  There is no indication of any available outstanding 
records, identified by the appellant, which have not been 
obtained.  The veteran testified at the November 2004 RO 
hearing that all private treatment records have been 
submitted to VA.  See p.2 of hearing transcript.

A VA examination was not provided in conjunction with the 
veteran's claim, and the Board notes that the evidence of 
record does not warrant one because there is sufficient 
competent medical evidence to decide the veteran's claim.  
See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.  In this veteran's case, there is nothing in the record, 
other than the veteran's own statements, that suggests a link 
between the veteran's current condition and the in-service 
injury.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or for 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1131.

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that his current right knee disability 
is due to a 1976 right knee injury that occurred during a 
football game while on active duty.  He asserts that he has 
continued to have right knee problems since the 1976 injury, 
and that his medical records demonstrate this.

A September 1976 service medical record indicates that the 
veteran presented for treatment reporting that he had 
sustained an injury to his right knee during a football game.  
The examiner indicated that the knee had full range of 
motion, and noted a diagnosis of contusion.  There is no 
other evidence of complaints of right knee problems in 
service.  The veteran's service medical records contain a 
right knee evaluation that was done shortly before service 
separation, in January 1978.  The examiner noted the veteran 
had a mild right knee injury in 1976; however, that at the 
time of the evaluation the veteran did not report any pain or 
giving away, nor was there any swelling of the right knee.  
On examination, the veteran had a full range of motion, no 
tenderness or effusion.  Finally, the examiner noted no acute 
pathology.  Thus, the Board finds that the veteran's service 
medical records indicate that he did not have residuals of a 
right knee injury at service separation.  Rather, the 1976 
right knee injury did not result in chronic right knee 
disability during active service.

In addition to an absence of evidence of a chronic right knee 
disability in service, the veteran's Army Reserve medical 
records do not indicate a right knee disability for many 
years following service.  The veteran did present for 
complaints of a right knee problem in June 1979 while on 
unverified active duty for training or inactive duty training 
for the Army Reserves.  The Board notes that this falls just 
outside the one year presumptive period.  The examiner noted 
the veteran's 1976 right knee in-service injury; however, the 
report notes that the veteran's right knee had good range of 
motion and was able to independently support weight.  No 
diagnosis of a chronic knee disability was provided, nor is 
there any indication that the veteran's 1979 complaints of 
right knee problems are related to the 1976 in-service 
injury.  The veteran also underwent periodic physical 
examinations from 1978 to 1996 in conjunction with his 
Reserve service.  The Board notes that none of these 
examination reports lists any abnormalities of the lower 
extremities, including the right knee.  Furthermore, the 
veteran's November 1978 enlistment examination indicates the 
veteran sustained a knee injury from football while in the 
Army, but that there are no negative aftereffects from that 
injury.  A November 1982 quadrennial exam also notes that the 
veteran indicated having a current or past problem with his 
knee.  However, the examiner noted that this self-reported 
problem was not clinically significant.  Finally, a November 
1987 quadrennial examination notes that the veteran underwent 
arthroscopic evaluation with fractured patella by Dr. R. 
Smith without negative aftereffects in October 1986.  
Although there is no indication of which knee the surgery was 
performed on, the evidence of record discussed below 
indicates that this surgery was performed on the left knee.

The Board finds that the lack of a diagnosis for residuals of 
a right knee injury during both active duty and reserve 
service weighs against the veteran's claim that the current 
right knee disability is related to military service.  In 
addition to no diagnosis, the veteran only presented for 
complaints of knee pain twice in twenty-five years of 
military service (not including the original 1976 injury).

The Board notes that it is not just the veteran's service 
medical records that are absent any complaints, treatment, or 
diagnosis of residuals of a right knee injury for many years 
following service separation.  The veteran's private 
treatment records do not contain any evidence of a continuing 
problem or diagnosis following the veteran's military 
service.  As was previously mentioned, the veteran testified 
at the November 2004 RO hearing that the record contains all 
private treatment records relevant to his claim.

The veteran indicated in his May 2002 claim that he was 
treated by family doctor, Dr. NV, and the Anniston Army 
Depot, through his employer, following discharge from active 
service in 1978.  However, a review of the treatment records 
associated with the Anniston Army Depot reveals no medical 
evidence of treatment for right knee problems.  The veteran 
submitted for physical examination in connection with his 
employment on multiple occasions from 1978 to 1999.  No 
abnormalities of the lower extremities are noted in any of 
the examination reports, nor is there any indication of a 
chronic right knee disability.  There is, however, evidence 
in the veteran's employment health records of left knee 
problems.  A June 1985 treatment note indicates the veteran 
sustained a left knee injury when he jumped off a forklift.  
The record continues to indicate that the veteran had 
problems with his left knee, and finally, in October 1986, 
was referred by his employer health provider to Dr. R. Smith 
for arthroscopic evaluation.

The first evidence of record of complaints of right knee pain 
following service separation (with the exception of the 1979 
Reserve treatment note) is an August 1995 treatment note by 
Dr. NV.  The note indicates that the veteran presented 
complaining of knee pain.  Upon examination, Dr. NV noted 
retropatella pain, primarily on the right knee, and anterior 
drawer sign.  The veteran was referred to orthopedics.  There 
is no further evidence of treatment by Dr. NV.  A November 
1999 VA general medical examination, performed in connection 
with an earlier claim for compensation, notes that the 
veteran reported having right knee arthroscopic surgery for 
cartilage problems in 1983.  However, there are no related 
records in the claims file that confirm this right knee 
surgery.  The Board would again point out that the veteran 
testified at the November 2004 RO hearing that the record is 
complete.  The Board also notes that, as was previously 
discussed, other records in the claims file indicate the 
veteran underwent arthroscopic surgery on his left knee in 
1986.  

More recent evidence of the veteran's right knee problems 
includes a February 2003 treatment note from Dr. WLS.  This 
treatment note indicates a diagnosis of possible arthritis.  
After further testing, the diagnosis of probable medial plica 
band is noted in June 2003.  The Board notes that the 
February 2003 treatment note includes a comprehensive medical 
history of the veteran.  This history indicates the veteran 
reported an in-service football injury that occurred 
"several years ago;" however, the surgical history is 
absent any mention of right knee arthroscopic surgery.  The 
veteran does report undergoing left knee arthroscopic surgery 
in 1992, although nothing in the record confirms this.

The Board notes that there is no etiological opinion in any 
of Dr. WLS's treatment records linking the veteran's in-
service right knee injury to his current condition.  In fact, 
there is no evidence of record, other than the veteran's own 
statements, that the veteran's current condition is due to 
his in-service injury.  While the Board acknowledges the 
veteran's own statements regarding the nature and etiology of 
his current right knee disability, the veteran, as a 
layperson, is not competent to provide a diagnosis and a 
medical opinion as to whether a disability is related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional is competent to provide such 
evidence.

The record clearly shows the veteran sustained an in-service 
right knee injury.  However, the veteran's service medical 
records indicate that treatment for this injury was short-
lived.  Additionally, there is no evidence the veteran 
developed arthritis of the right knee within one year of 
service separation.  In fact, the veteran's private and 
reserve medical records indicate no right knee abnormalities 
for seventeen years following service separation.  There is 
some evidence in the November 1999 VA examination that the 
veteran underwent right knee arthroscopic surgery in 1983.  
This is still five years following service separation, and 
there is no competent medical evidence that either confirms 
this surgery, including medical histories given by the 
veteran, or links the veteran's problems at the time of 
surgery to his 1976 in-service injury.  The veteran's 
treatment records since August 1995 do show that the veteran 
now suffers a chronic right knee disability.  However, there 
is no competent medical evidence linking the veteran's 
current disability to the 1976 in-service right knee injury.

Therefore, with consideration of the lack of in-service 
evidence of a chronic right knee disability, the length of 
time following service prior to a recorded diagnosis of a 
right knee disability, and the absence of any medical opinion 
suggesting a causal link to the veteran's service, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for residuals of a 
right knee injury.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of a right 
knee injury is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


